Case 3:17-cv-01104-VLB Document 82-106 Filed 05/15/19 Page 1 of 3




                Exhibit 106
            Case 3:17-cv-01104-VLB Document 82-106 Filed 05/15/19 Page 2 of 3
                                                Sunday, September 17, 2017 at 6:22:18 AM Paciﬁc Daylight Time

Subject: RE: update to recusal request
Date: Tuesday, January 19, 2016 at 9:14:04 PM Paciﬁc Standard Time
From: Gendler, Tamar <tamar.gendler@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
CC:      Mangan, John <john.mangan@yale.edu>, Dovidio, John <john.dovidio@yale.edu>
Dear Sue,

CongratulaOons on the republicaOon of your book in Spanish and on the recepOon that the English version
has received. I am sure that the Department will take these developments into consideraOon when
reviewing your promoOon.

As Jack explained when he met with you in December, normal FAS procedures will apply to your review –
including the parOcipaOon of Roberto and Rolena. The only excepOons will be Jack’s role as an observer
and any necessary changes in deadlines. In regard to the former, Jack will have access to your full
promoOon ﬁle, and he will aYend all meeOngs of the eligible voOng members of the department involving
deliberaOons on your candidacy for promoOon. Although Jack will not have a vote, he will be present at all
meeOngs to ensure that the discussion focuses on the promoOon criteria set out in the Faculty Handbook.

Best,

Tamar


~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Tamar Szabo Gendler
Dean, Faculty of Arts and Sciences
Vincent J. Scully Professor of Philosophy
Professor of Psychology and CogniOve Science
Yale University

Oﬃce: 1 Hillhouse Avenue, Warner House, Room 221
Mail: POB 208365, New Haven, CT 06520-8365
Telephone: 203-432-6087
E-mail: tamar.gendler@yale.edu
Web: --
      hYp://fas.yale.edu/people/tamar-szab-gendler
          - - - - ----- --- - -------




From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Tuesday, January 12, 2016 8:03 PM
To: Gendler, Tamar <tamar.gendler@yale.edu>; Mangan, John <john.mangan@yale.edu>; Dovidio, John
<john.dovidio@yale.edu>
Subject: update to recusal request

Dear Deans Gendler, Mangan and Dovidio,
I write with an update to my recusal request.

The very presOgious Universidad de Oviedo press in Spain has solicited from me, and has just signed to purchase
                                   INITIAL DISCOVERY PROTOCOLS                                                 Page 1 of 46
                                                                                                           P42
               Case 3:17-cv-01104-VLB Document 82-106 Filed 05/15/19 Page 3 of 3


The very presOgious Universidad de Oviedo press in Spain has solicited from me, and has just signed to purchase
from the original publisher (University of Toronto), the rights to a Spanish-language ediOon of my second book,
Law and History in Cervantes' Don Quixote. The rarity of a Spanish-language ediOon of a book of literary criOcism
originally published in English makes this oﬀer extraordinarily special. This book has already received
overwhelmingly-posiOve criOcal recepOon including 10 glowing reviews to date (selecOons are found on my web
site: hYps://suebyrne123.ﬁles.wordpress.com/2015/08/reviews-of-law-and-history-in-cervantes_-don-
      ----------------------
quixote.pdf). The new oﬀer to publish a Spanish-language ediOon fully debunks the arrogant canards oﬀered by my
colleagues last year ("badly wriYen," email Roberto to Rolena, Rolena to Byrne, Oct 17, 2014). Those unfounded
asserOons are contrary to universal criOcal support for my work, and the new supporOng facts corroborate my
arguments regarding the need for the recusals.

I ask that you add this informaOon to my recusal request, as you conOnue to deliberate your determinaOon to
grant it.

Yours truly,
Sue


Susan Byrne
Associate Professor of Spanish and Renaissance Studies
Department of Spanish and Portuguese
Yale University
hYp://suebyrne.com
- - ---- -----




                                         INITIAL DISCOVERY PROTOCOLS                                          Page 2 of 46
                                                                                                          P43
